DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the language “the attenuated region is” should read “the attenuated regions are”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al (US 2008/0045915).
Regarding Claim 1, Noda discloses an absorbent article (sanitary napkin 501, Fig. 1) comprising a liquid permeable topsheet (502, Fig. 1), a liquid impermeable backsheet (504, Fig. 1), and an absorbent structure (503, Fig. 1) disposed between the topsheet (502, Fig. 1) and the backsheet (504, Fig. 1), the topsheet (502, Fig. 1) having a lateral axis (WD, Fig. 1) and an in-use wearer-facing portion having an elongate outer perimeter (as seen in Figs. 1 and 2, the wearer-facing portion has an elongate outer perimeter formed by the side sheets 508a, 508b and the edge portions 510 and 511),
wherein the topsheet (502, Fig. 1) is formed of a section of formed nonwoven web material comprising an accumulation of filaments (¶ [0047-0048] indicates the topsheet is made of a nonwoven fabric made of fibers) and having an absorbent-facing side and a wearer-facing side (as seen in Fig. 2, the top of the topsheet is the wearer-facing side and the bottom of the topsheet is the absorbent-facing side), the wearer-facing side comprising an ordered arrangement of zones (the topsheet 502 can be divided into two zones down the central longitudinal axis), each zone comprising one or more attenuated regions (groove portions 1, Figs. 1 and 2) adjacent to one or more built-up regions (raised ridge portions 2, Figs. 1 and 2),
wherein the attenuated regions (1, Figs. 1 and 2) have a first average basis weight and the built-up regions (2, Figs. 1 and 2) have a second average basis weight, wherein the first average basis weight is less than the second average basis weight, the difference in basis weights corresponding to disposition of the filaments according to the ordered arrangement (¶ [0048-0050] describe the ordered arrangement of fibers of the raised ridge portions 2; ¶ [0077, 0081-0086] indicates the basis weight of the fibers in the groove portions 1 is less than the raised ridge portions 2 and basis weight differences is due to the ordered arrangement of fibers of the nonwoven);
wherein the attenuated regions (1, Figs. 1 and 2) is comprised by a configuration of one or more channel portions (groove 1 within the leak-prevention zone 512, as seen in Fig. 2) following one or a plurality of paths, the one or plurality of paths being substantially symmetric about the longitudinal axis and predominately circumscribing a discharge locus on the longitudinal axis (the groove 1 within the leak prevention zone 512 follows a path, as seen in Fig. 1; Fig. 1 shows the path of 512 is substantially symmetric about the longitudinal axis and predominately circumscribing a central discharge locus on the longitudinal axis).
Regarding Claim 8, Noda discloses an absorbent article (sanitary napkin 501, Figs. 1 and 2) in the form of a feminine hygiene pad (¶ [0040]), comprising a liquid permeable topsheet (combination of topsheet 502 and side sheets 508a,b, Figs. 1 and 2), a liquid impermeable backsheet (504, Figs. 1 and 2), and an absorbent structure (503, Figs. 1 and 2) disposed between the topsheet (502 and 508a,b, Figs. 1 and 2) and the backsheet (504, Figs. 1 and 2),
the article (501, Figs. 1 and 2) having a central longitudinally elongate absorbent portion comprising the absorbent structure (503, Figs. 1 and 2), flanked by two wing portions (509a, b, Figs. 1 and 2) opposingly laterally extending from the absorbent portion (as seen in Figs. 1 and 2, the wings extend outward laterally from the article) and being substantially without any portion of the absorbent structure (503, Figs. 1 and 2; as seen in Fig. 2, the wing portions 509a,b do not have any absorbent structure present), the topsheet (502 and 508a,b, Figs. 1 and 2) at least partially forming the wing portions (509a, b, Figs. 1 and 2);
wherein the topsheet (502 and 508a,b, Figs. 1 and 2) is formed of a section of formed nonwoven web material (topsheet 502, Figs. 1 and 2) comprising an accumulation of filaments (¶ [0047-0048] indicates the topsheet is made of a nonwoven fabric made of fibers) and having an absorbent-facing side and a wearer-facing side (as seen in Fig. 2, the top of the topsheet 502 is the wearer-facing side and the bottom of the topsheet is the absorbent-facing side), the wearer-facing side comprising an ordered arrangement of zones (the topsheet 502 can be divided into two zones down the central longitudinal axis), each zone comprising one or more attenuated regions (groove portions 1, Figs. 1 and 2) adjacent to one or more built-up regions (raised ridge portions 2, Figs. 1 and 2),
wherein the attenuated regions (1, Figs. 1 and 2) have a first average basis weight and the built-up regions (2, Figs. 1 and 2) have a second average basis weight, wherein the first average basis weight is less than the second average basis weight, the difference in basis weights corresponding to disposition of the filaments according to the ordered arrangement (¶ [0048-0050] describe the ordered arrangement of fibers of the raised ridge portions 2; ¶ [0077, 0081-0086] indicates the basis weight of the fibers in the groove portions 1 is less than the raised ridge portions 2 and basis weight differences is due to the ordered arrangement of fibers of the nonwoven);
wherein the attenuated regions (1, Figs. 1 and 2) are comprised by a hinge portion (groove 1 within the leak-prevention zone 512, Figs. 1 and 2) following a path extending generally longitudinally along one of the wing portions (509a, b, Figs. 1 and 2; as seen in Fig. 1, the path of the zone 512 extends generally longitudinally along the wing portions even though there is a space between the wing portions and the zone).
Regarding Claim 14, Noda discloses an absorbent article (sanitary napkin 501, Fig. 1) comprising a liquid permeable topsheet (502, Fig. 1), a liquid impermeable backsheet (504, Fig. 1), and an absorbent structure (503, Fig. 1) disposed between the topsheet (502, Fig. 1) and the backsheet (504, Fig. 1), the topsheet (502, Fig. 1) having a lateral axis (WD, Fig. 1) and an in-use wearer-facing portion having an elongate outer perimeter (as seen in Figs. 1 and 2, the wearer-facing portion has an elongate outer perimeter formed by the side sheets 508a, 508b and the edge portions 510 and 511),
wherein the topsheet (502, Fig. 1) is formed of a section of formed nonwoven web material comprising an accumulation of filaments (¶ [0047-0048] indicates the topsheet is made of a nonwoven fabric made of fibers) and having an absorbent-facing side and a wearer-facing side (as seen in Fig. 2, the top of the topsheet is the wearer-facing side and the bottom of the topsheet is the absorbent-facing side), wherein the nonwoven web material comprises one or more attenuated regions (groove portions 1, Figs. 1 and 2) and one or more built-up regions (raised ridge portions 2, Figs. 1 and 2),
wherein the attenuated regions (1, Figs. 1 and 2) have a first average basis weight and the built-up regions (2, Figs. 1 and 2) have a second average basis weight, wherein the first average basis weight is less than the second average basis weight, the difference in basis weights corresponding to disposition of the filaments according to the ordered arrangement (¶ [0048-0050] describe the ordered arrangement of fibers of the raised ridge portions 2; ¶ [0077, 0081-0086] indicates the basis weight of the fibers in the groove portions 1 is less than the raised ridge portions 2 and basis weight differences is due to the ordered arrangement of fibers of the nonwoven);
wherein the attenuated regions (1, Figs. 1 and 2) form one or more z-direction depressions (grooves 1, Figs. 1 and 2) predominately in the wearer-facing surface of the section of formed nonwoven web material (502, Figs. 1 and 2), the one or more depressions defining a configuration of one or more channel portions (groove 1 within the leak-prevention zone 512, as seen in Fig. 2) following one or a plurality of paths, the one or plurality of paths being substantially symmetric about the longitudinal axis and predominately circumscribing a discharge locus on the longitudinal axis (the groove 1 within the leak prevention zone 512 follows a path, as seen in Fig. 1; Fig. 1 shows the path of 512 is substantially symmetric about the longitudinal axis and predominately circumscribing a central discharge locus on the longitudinal axis).
The claim limitation, “the nonwoven web material has been formed via continuous deposition of spun filaments onto a continuous forming belt having an outer an outer receiving side and an inner side and moving along a machine direction through a working location, to form a batt of filaments deposited on the receiving side of the forming belt, the forming belt comprising an airflow permeable substrate belt and an ordered arrangement of airflow blocking structures disposed on the substrate belt, thereby imparting to the forming belt an ordered arrangement of airflow- permeable regions and airflow-blocked regions coextensive with the airflow blocking structures, the airflow blocking structures extending in a z-direction outward from the substrate belt so has to have a z-direction depth on the receiving side of the forming belt; wherein before and as they contact the forming belt the filaments are entrained in air flow directed at and through the belt generally along the z-direction, such that the filaments accumulate on the forming belt to a greater second average basis weight over the airflow-permeable regions and to a lesser first average basis weight over the airflow-blocked regions, to create built-up regions of the batt over the airflow-permeable portions and attenuated regions of the batt over the airflow-blocked regions; wherein the batt is consolidated into a nonwoven web material following its formation on the forming belt” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claims 2 and 17, Noda discloses the configuration of one or more channel portions (groove 1 within 512, Figs. 1 and 2) follows a path proximate to but inside the outer perimeter and at least partially approximately paralleling the perimeter to the inside thereof (as seen in Fig. 1, the path of 512 is near but inside the outer perimeter and partially approximately parallels the inside of the perimeter).
Regarding Claims 6 and 12, Noda discloses the second average basis weight differs from the first average basis weight by at least a factor of 2 (¶ [0081-0082]).
Regarding Claim 15, the claim limitation, “wherein the consolidation step includes a compaction step wherein the batt is compacted between a compaction roller and land surfaces of the airflow blocking structures, thereby plasticly deforming filaments in the attenuated regions” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Since Claim 15 does not define any new structural limitations, Noda teaches the article of Claim 15 as set forth above for Claim 14.
Regarding Claim 16, the claim limitation, “wherein the consolidation step includes a calender bonding step wherein the batt is conveyed through a nip between a pair of calender bonding rollers thereby consolidating and imparting a pattern of bonds to the nonwoven web material” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Since Claim 16 does not define any new structural limitations, Noda teaches the article of Claim 16 as set forth above for Claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (US 2008/0045915) in view of Strube et al (US 2016/0074256).
Regarding Claims 3, 9, and 18, Noda is silent whether the attenuated region(s) and built up region(s) are visually discernible.
Strube teaches a nonwoven material for use in absorbent articles, thus being in the same field of endeavor, where the nonwoven material can be used such that the depressions are visible on the topsheet of the article (¶ [0003]). Visible depressions, and therefore visible build-up areas in between the depressions, provide a signal to the consumer of the liquid acquisition properties of the absorbent article (¶ [0003]).
Therefore, it would have been obvious to modify the topsheet of Noda to have the attenuated region(s) and built-up region(s) be visually discernible, as taught by Strube. This provides a signal to the consumer of the liquid acquisition properties of the absorbent article (as motivated by Strube ¶ [0003]).
Claim(s) 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (US 2008/0045915) in view of Yahiaoui et al (US 2005/0136773).
Regarding Claims 4, 10, and 19, Noda is silent whether the topsheet has a surfactant applied to the absorbent-facing side such that the surfactant is present in a quantity greater on filaments proximate the absorbent-facing side than on filaments proximate the wearer-facing side.
Yahiaoui teaches an absorbent article, thus being in the same field of endeavor, with a topsheet that has a surfactant-applied to the absorbent-facing side such that the surfactant is present in a quantity greater on filaments proximate the absorbent-facing side than on filaments proximate the wearer-facing side (¶ [0058] indicates the surfactant is applied to the interior facing surface of the topsheet in a manner such that no or a minimal amount of surfactant is on the body contacting surface). Limiting the amount of surfactant applied to the wearer-facing side of the topsheet helps reduce skin irritation and also improves the absorption of superabsorbent material in the absorbent core and prevents fluid flowback under pressure (¶ [0037]).
Therefore, it would have been obvious to modify the topsheet of Noda to have a surfactant applied to the absorbent-facing side such that the surfactant is present in a quantity greater on filaments proximate the absorbent-facing side than on filaments proximate the wearer-facing side, as taught by Yahiaoui. Limiting the amount of surfactant applied to the wearer-facing side of the topsheet helps reduce skin irritation and also improves the absorption of superabsorbent material in the absorbent core and prevents fluid flowback under pressure (as motivated by Yahiaoui ¶ [0037]).
Claim(s) 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (US 2008/0045915) in view of Yahiaoui et al (US 2005/0136773) further in view of Curro et al (US 2006/0286343).
Regarding Claims 5 and 11, Noda/Yahiaoui is silent whether a melt additive comprising a compound selected from the group consisting of erucamide, stearamide, oleamide, silicones, petroleum-based hydrocarbons having from about 4 to about 32 carbon atoms, fatty alcohols having from about 12 to about 24 carbon atoms, polysiloxane compounds, fatty acid esters, alkyl ethoxylates, fatty alcohol ethers having from about 12 to about 28 carbon atoms in their fatty chain, lanolin and its derivatives, glyceride derivatives including acetoglycerides and ethoxylated glycerides of C 12-C28 fatty acids, fatty amides, and combinations thereof has been added to polymeric resin(s) from which the filaments have been spun.
Curro teaches a nonwoven web for use in absorbent articles, thus being in the same field of endeavor, where a melt additive such as silicones and fatty acid amides is added to the polymeric resin prior to forming the web (¶ [0073]). Adding a melt additive such as a silicone or a fatty acid amide increases the fiber-to-fiber mobility of the web (¶ [0073]).
Therefore, it would have been obvious to modify the polymeric resin of Noda/Yahiaoui to have a melt additive such as a silicone or a fatty acid amide, as taught by Curro (¶ [0073]). This increases the fiber-to-fiber motility of the web (as motivated by Curro ¶ [0073]).
Claim(s) 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (US 2008/0045915) in view of Curro et al (US 2006/0286343).
Regarding Claims 7, 13, and 20, Noda is silent whether the filaments are spun bicomponent filaments.
Curro teaches a nonwoven web which can be made of spun bicomponent filaments (¶ [0028, 0040]). These fibers consist of two different polymers and therefore can possess multiple properties and characteristics (¶ [0040]).
Therefore, it would have been obvious to modify the filaments of Noda to be spun bicomponent filaments, as taught by Curro (¶ [0028, 0040]). Having the filaments be spun biocomponent filaments allow the filaments to be made of two different polymers and therefore have multiple properties and characteristics (as motivated by Curro ¶ [0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781